Order filed, June 8, 2022.




                                       In The

                          Fourteenth Court of Appeals
                                 ____________

                               NO. 14-22-00080-CV
                                 ____________

                         BRIAN WILLIAMS, Appellant

                                            V.

                     EVA HOWARD PROVOST, Appellee


                    On Appeal from the Probate Court No 1
                             Harris County, Texas
                      Trial Court Cause No. 441,709-401


                                      ORDER

      The reporter’s record in this case was due May 6, 2022. See Tex. R. App. P.
35.1. On May 6, 2022, this court granted the court reporters request for extension
of time to file the record until June 6, 2022. To date, the record has not been filed
with the court.   Because the reporter’s record was not filed within the time
prescribed in the previous request, we issue the following order.

      We order Tina White, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM

Panel Consists of Justices Zimmerer, Spain and Poissant.